DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.

Claim Status:

1c.	Claims 13, 21-22, 37-39, 43-47 are pending and under consideration. 
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

2a.	All of the objections and rejections of cancelled claims are moot.
 2b.	The amendment has overcome the objection of claim 39. 
2c.	The amendment has overcome the rejections of claims 13, 21-22, 37-39, 43-45 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Amended claim 13 recites that the multifunctional heteromultimeric protein complex comprises eight multimerizing scaffold polypeptides, of which seven are a C-terminal part of an alpha-chain of a C4b binding protein (C4bp) multimer and one is a C-terminal part of a beta-chain of a C4bp multimer. Amended claim 45 no longer recites the phrase “preferably”. Amended claim 44 no longer recites “multi-2D3 VHH”. 
2d.	The rejection of claims 13, 21-22, 37-39, 43-45 made under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement, is withdrawn. The amended claims further limit each of the recited functional components, (tracking component, a targeting component and an effector component).
2e.	The amendment has overcome the rejection of claims 13, 21-22, 37-39, 43-45 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not enabling the full scope of the claimed invention. The amended claims further limit each of the recited functional components, (tracking component, a targeting component and an effector component).

Conclusion:

3.	Claim 13, 21-22, 37-39, 43-47 are allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        11 July 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647